Title: To George Washington from Robert Stewart, 15 February 1761
From: Stewart, Robert
To: Washington, George

 

My Dear Sir
Winchester 15th Febry 1761

I arrivd here the 11th Inst. after the most severe and longest Campaign I ever Serv’d and the excessive pleasure I enjoy by hearing of your welfare rises in proportion to the great uneasiness I from a dread of the reverse was long under, not only, by the uncommon Secession of your so much desir’d, till then uninterupted, & truely valuable Corrispondence, but, my not being able to learn any thing of you, and tho’ I was very sensibly affected by this misfortune, an unalterable perswasion of your incapacity (without the clearest reasons) of dropping a Freindship which I esteem one of the greatest Blessings of my Life, would not suffer me even to suppose a possibility of its proceeding from any other cause, than the miscarriage of our Letters, and it is with inexpressibly satisfaction I find my opinion thereon so well grounded for our mutual Freind Craik tells me that you did me the favour to write to me which Letter he gave to Heath but Heath cannot recollect to whom at Pittsburgh he deliver’d it, I suspect the villainous curiosity of some mean Scoundl for robbing me of the pleasure the rect of it would have afforded me, nor Im I free from apprehensions for the many Letters I in the course of last Campaign wrote you, their having met with the same Fate, should that be the case, I flatter myself, that those generous Sentiments of Freindship, so eminently conspicuous in every part of your Behaviour to me, for a space that fills a considerable share of Life, has render’d every avenue to your Heart impregnable to every suspecion of neglect or Ingratitude in me, for it is with great Truth, I assure you, that I never let slip one opportunity of transmittg you every occurrence which I imagin’d could in any degree entertain or amuse You.
I had resolvd after a few Days rest to have waited on You at Mount Vernon, but Im informd that you are gone to Annapolis, and is to be here soon, which frees me from the pain that would inavitably arise from asking for Leave of absence from Step[hen]s who I’m certainty inform’d is incessantly employd in traversing this County and with indefaticable pains practices every method of making Interest with it’s Inhabitants for Electing him their Representative in Assembly, his claims to disinterestedness,

Public Spirit and genuine Patriotism are Trumpeted in the most turgid manner; it’s said he will reduce these shining Virtues to practice (for its undeniable that if his pretensions to them had ever an existence it must have been in Idea) by Introducing various Commercial Schemes, which, are to diffuse Gold & opulency thro’ Frederick, and prove (I suppose) as Sovereign a Remedy against Poverty and want as Glen’s red Root was in removing hunger and imbecillity from our Horses in Campaign 58 when they were destitude of Forrage and Sustenance of every kind, But however strange & chimerical these nonentity’s may appear to common sense, yet by his striking out of the beaten Road he has attracted the attention of the Plebeians, whose unstable Minds are agitated by every Breath of Novelty whims and nonsense, yet with his speculative Wealth and an immensity of Flummery he has brought over many, which and some groundless Reports gave me extreme uneasiness till I was certain that the Leaders and all the Patrician Families remains firm in their resolution of continuing for You, But tho’ there is every appearance of your going with a greater Majority at the next than you did at the last Election yet as in affairs of that Nature it’s difficult to form a certain Judgement from appearances, I conceive your own presence, as soon as you can conveniently come, would highly conduce to fix it beyond the most distant doubt.
I was astonish’d to hear that Jones is suspected of becoming an opposer, But in that Event (which I can hardly beleive) it will appear that he is actuated by the most selfish motives, and Im perswaded that the cause of his opposition will by shewing your watchfull care for whatever might affect Your Constituents, promote in place of diminishing your Interest with them—I need not tell you how happy McNeill and I are in arriving at a Juncture when the Flame of Burgessing kindles every Breast.
I hope to have the great pleasure of seeing you soon and I beg you’ll be so good as to offer my Complemts in the most respectfull and obliging Terms to Your Lady & the Children & beleive ever to be with the highest Esteem and most perfect Regard My Dear Colonel Your most Affecte & Most Obliged hble Servt

Robert Stewart

